DETAILED ACTION

Summary
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s arguments and claim amendments filed on January 14, 2022 have been entered into the file. Currently, claims 1, 5-6, 14, and 16 are amended, claims 15, 17, and 19 are cancelled, claims 20-27 are new, and claims 10-13 are withdrawn resulting in claims 1-9 and 14, 16, 18, and 20-27 pending for examination.

Election/Restrictions
Claims 1-9 and 14, 16, 18, and 20-27 are allowable. Claims 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on February 16, 2021, is hereby withdrawn and claims 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on April 29, 2022.

11. (currently amended)	The apparatus according to claim 10
comprising pre-tensioning means (10) for said stretch core (2).

	12. (currently amended)	The apparatus according to claim 10

	13. (currently amended)	The apparatus according to claim 11pre-tensioning means for the said stretch core (2) comprise draft rollers (14) and a couple of rollers (11) supporting a rolling weight (12).

Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the specification in the response received on January 14, 2022.

Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on January 14, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed January 14, 2022.
The rejection of claim 17 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claimed invention upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are overcome by Applicants amendments to the claims in the response filed January 14, 2022.

Response – Claim Rejections 35 USC §103
The rejections of:
claims 1-4, 6-9, and 17-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (JP 2008-297646) and
claims 5 and 14-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue (JP 2008-297646)  as applied to claim 1 above, and further in view of Anand (US 2006/0116044)
have been withdrawn in light of the amendments to the claims filed January 14, 2022.

Response – Double Patenting
The terminal disclaimer filed on January 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No.10260175 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The provisional rejections of claims 1, 4-5, 8, 17, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 14/918,077 in view of Inoue (JP 2008-297646) have been withdrawn in light of the amendments to the claims filed January 18, 2022.

REASONS FOR ALLOWANCE
Claims 1-14, 16, 18, and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a single yarn comprising a stretchable core and an inelastic fiber sheath covering said core, wherein the stretchable core comprises first and second fibers each having elastic properties, said first fiber is an elastomer and said second fiber is selected from a polyester based (co)polymer and an elastomultiester, wherein said first fiber is stretched before being bound together with said second fiber by co-extrusion, in conjunction with the remainder of claim 1.

Inoue (JP 2008-297646)1 , cited in the previous office action, is considered the closest prior art of record. Inoue teaches a core-sheath structure composite spun yarn having at least two or more filament yarns (core) and a sheath made of short fibers (paragraph [0007]). The core is a stretchable core and composed of a twisted yarn of a polyester-based composite long fiber yarn (second fiber) and a polyurethane-based elastic yarn (elastomer first fiber) (paragraph [0007]). The polyester-based composite long fiber yarn are composite long fibers composed of a polyester layer mainly composed of polytrimethylene terephthalate and a polyester layer mainly composed of polyethylene terephthalate (elastomultiester bicomponent fiber) (paragraph [0007]). The polyester-based composite long fiber has rubber elasticity (paragraph [0028]). The combined twisted yarn composed of polyester-based composite long-fiber yarn and polyurethane-based elastic yarn is twisted 5 to 20 times per inch (197-788 twists per meter)2 (paragraph [0030]).
Inoue teaches the claimed invention above but does not expressly teach the polyurethane yarn (first fiber) can be stretched to at least 400%, the polyester-based composite long fiber yarn (second fiber) has an elasticity less than said first fiber and can be stretched by at least 20%, and the second fiber has a higher recovery than the first fiber. It is reasonable to presume that the elasticity of the first and second fiber and the recovery of the second fiber is inherent to Inoue.
Support for said presumption is found in that, with regards to the first fiber, the instant specification discloses that suitable materials for the first fiber are polyurethanic fibers such as elastane and spandex (instant specification; page 7, lines 16-19). Similarly, Inoue teaches the stretchable core includes a polyurethane-based elastic yarn (first fiber) (Inoue; paragraph [0007]) which in the example is spandex (Inoue; paragraph [0043]).
With regards to the second fiber, suitable materials are polyesters and elastomultiesters such as PBT and the bicomponent polyesters PTT/PET (instant specification; page 7, line 30 – page 8, line 8). Preferably the second fiber is a PTT/PET bicomponent elastomultiester (instant specification; page 8, lines 4-8). Similarly, Inoue teaches the polyester-based composite long fiber yarn (second fiber) comprises a layer mainly composed of polyethylene terephthalate (PET) and a polyester layer mainly composed of polytrimethylene terephthalate (PTT) and are compounded in a side-by-side manner (bicomponent fiber) (paragraph [0023]).
Since Inoue teaches the exact materials used as the first fiber and second fiber as the instant invention, the polyurethane fiber and the polyester fiber of Inoue are therefore expected to have the same properties as the first fiber and the second fiber of the claimed invention.
Additionally Inoue does not explicitly teach that the fiber sheath is inelastic, however Inoue does use cotton as the fiber sheath (paragraph [0043]). The instant specification teaches cotton as a suitable fiber for the inelastic sheath (instant specification; page 8, lines 9-14).
Inoue is silent as to the first fiber being stretched before being bound together with the second fiber by co-extrusion.

Anand (US 2006/0116044), cited in the previous office action, is considered relevant to the claimed invention. Anand teaches a stretch fabric substrate (paragraph [0001]). Anand further teaches that when plural filaments to which stretch is given are aligned, a multifilament is constituted but, when it is used as a conventional multifilament several problems occur such as pilling and pile, whereby the smoothness of the fabric substrate is lost (paragraph [0011]). Therefore, each filament in the multifilament is connected to each other at an interval in the lengthwise direction of the filament (paragraph [0011]).
Anand does not remedy the deficiencies of Inoue identified above.

Hiraishi (US 2009/0269582), newly presented, is considered relevant to the claimed invention. Hiraishi teaches a process for producing a core/sheath stretch fiber where the core and sheath both have elasticity. Hiraishi teaches the core can be a polyurethane elastomer (paragraph [0032]) and the sheath can be a polyester elastomer (paragraph [0045]). Hiraishi teaches conventional stretch yarns where a polyurethane is wrapped with a thermoplastic has low transparency and increased thickness. Hiraishi teaches a solution to the low transparency and increased thickness of twist yarns is to form a conjugated yarn through conjugate spinning (paragraph [0013]). While this process is not explicitly referred to as co-extruding, the product formed by the above solution would be the same as that formed via co-extruding based on the broadest reasonable interpretation of the process as disclosed in Applicant’s specification.
The process of co-extrusion in independent claim 1 is limited to a process where the first fiber is drawn before it is co-extruded with the second fiber. The process taught by Hiraishi is (1) co-extruded from a liquid, and a liquid cannot be stretched prior to co-extrusion as is claimed, and (2) would result in a product that is different from that claimed in claim 1. By stretching the fiber prior to co-extrusion the first fiber upon release will recover and reduce its length. This will result in an amount, or in a length, of the second fiber being available for stretching of the core multi-component yarn; the composite yarn can be significantly stretched even though the second fiber is much less elastic than the first fiber (see instant specification, page 4). The above structure would not be realized in the liquid co-extrusion process taught by Hiraishi.

As such, there is no prior art, either alone or in combination, which renders obvious a single yarn comprising a stretchable core and an inelastic fiber sheath covering said core, wherein the stretchable core comprises first and second fibers each having elastic properties, said first fiber is an elastomer and said second fiber is selected from a polyester based (co)polymer and an elastomultiester, wherein said first fiber is stretched before being bound together with said second fiber by co-extrusion, in conjunction with the remainder of claim 1.

Claims 2-9, 18, 20-22, and 24-27 depend from claim 1 and thus are allowed for the same reasons presented with respect to claim 1 above.
Independent claim 10 requires all the limitations of claim 1 and thus is allowable for the reasons presented with respect to claim 1 above.
Claims 11-13, in light of the Examiner’s Amendments above, depend from claim 10 and thus are allowed for the same reasons presented with respect to claim 10 above.
Independent claim 14 requires the first fiber be stretched before being bound together with said second fiber by co-extrusion as in claim 1, and thus is allowed for the same reasons presented with respect to claim 1 above.
Claim 23 depends from claim 14 and thus is allowed for the same reasons presented with respect to claim 14 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Note: 1 meter = 39.4 inches